Citation Nr: 1712441	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  16-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel





INTRODUCTION

The Veteran had active service in the Marine Corps from April 1969 to August 1970, to include service in the Republic of Vietnam.  The Veteran was awarded the Combat Action Ribbon (Vietnam).

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that the Veteran's claim was developed and adjudicated as a claim for service connection for PTSD.  However, the evidence of record shows diagnoses of psychiatric disability other than PTSD (e.g., anxiety disorder and depressive disorder).  In light of the decision by the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized (as stated on the cover page) to encompass the other psychiatric diagnoses.

Also as an initial matter, the Board notes that in a December 2016 rating decision, the RO denied service connection for a cervical spine disorder and reopened a claim for service connection for a thoracolumbar spine disorder, but then denied it on the merits.  The Veteran filed a timely notice of disagreement (NOD) with that decision in December 2016, but he has not yet been issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See January 2017 notice letter to Veteran (acknowledging the receipt of his NOD to the December 2016 rating decision).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Regarding the service connection claim for an acquired psychiatric disorder, the Veteran was afforded VA examinations in January 2014 and October 2014.  While neither examiner found that the Veteran was diagnosed with PTSD, the examiners offered no opinion on the etiology of his other acquired psychiatric disorders.  Furthermore, the Veteran's treatment records show that he has been diagnosed with PTSD, anxiety disorder, and depressive disorder.  Finally, the Veteran's military records show that he was involved in combat during his service in the Republic of Vietnam.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the provider(s) of all treatment or evaluation he has received for his acquired psychiatric disorder, to include PTSD, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.

2.  Secure for the claims file copies of the Veteran's relevant VA treatment records from the Kansas City VA Medical Center (dated from December 2016 to the present).

3.  After the foregoing records development has been completed, arrange for the Veteran to be afforded an examination by a VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability. The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?

(b)  For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

